

115 S342 IS: Gold Star Families Forever Stamp Act
U.S. Senate
2017-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 342IN THE SENATE OF THE UNITED STATESFebruary 8 (legislative day, February 6), 2017Mr. Blumenthal (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance of a Gold Star Families Forever Stamp to honor the sacrifices of families who have lost a loved one who was a member of the Armed Forces
			 in combat.
	
 1.Short titleThis Act may be cited as the Gold Star Families Forever Stamp Act.
 2.FindingsCongress finds that— (1)Gold Star mothers and fathers and families are true national heroes, who deserve our deepest gratitude and respect; and
 (2)the extraordinary contribution of Gold Star mothers and fathers and families is beyond measure, not merely for their loss, but the comfort they selflessly provide others and their model of service and sacrifice.
			3.Gold Star Families Forever Stamp
			(a)In
 generalIn order to continue to honor the sacrifices of families who have lost a loved one who was a member of the Armed Forces in combat, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose.
 (b)DefinitionFor purposes of this Act, the term forever stamp means a definitive stamp that—
 (1)meets the postage required for first-class mail up to 1 ounce in weight; and
 (2)retains full validity for the purpose described in paragraph (1) even if the rate of that postage is later increased.
				(c)Effective
 dateThe stamp described in subsection (a) shall be issued beginning as soon as practicable after the date of enactment of this Act and shall not thereafter be discontinued.